                                          1 CHRISTOPHER R. ORAM, ESQ
                                            Nevada Bar No. 004349
                                          2 520 South Fourth Street, Second Floor
                                            Las Vegas, Nevada 89101
                                          3 (702) 384-5563
                                            E-Mail: contact@christopheroramlaw.com
                                          4 Attorney for Defendant
                                            FRANCISCO FILHO
                                          5                            UNITED STATES DISTRICT COURT
                                                                              DISTRICT OF NEVADA
                                          6                                         *****
                                          7 UNITED STATES OF AMERICA,                           CASE NO. 2:17-cr-00001-JAD-CWH
                                                      Plaintiff,
                                          8
                                            vs.
                                          9                                                     STIPULATION TO CONTINUE
                                            FRANCISCO FILHO                                     SENTENCING
                                         10             Defendants.                             (First Request)
                                         11
520 SOUTH 4TH STREET | SECOND FLOOR




                                         12          IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
 TEL. 702.384-5563 | FAX. 702.974-0623
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13 America, by and through Patrick Burns, Esq., Assistant United States Attorney, and Francisco
                                         14 Filho, by and through his attorney, Christopher R. Oram, that the hearing for Sentencing in the
                                         15 above captioned case set for December 11, 2018, at 10:00am be vacated and continued to a date
                                         16 and time convenient to the Court in late January, 2018. Counsel for Mr. Filho would respectfully
                                         17 request a sentencing date prior to January 28, 2019, to avoid conflict with a trial scheduled to
                                         18 begin at that time (USA v. Palafox, 2:16-cr-00265)(Defendant Morales).
                                         19          This is the first request by counsel for a continuance of the Sentencing hearing in this case.
                                         20          This Stipulation is entered into for the following reasons:
                                         21
                                                     1. Counsel for Mr. Filho requires additional time to review the recently disclosed
                                         22
                                              discovery, the Presentence Investigation Report, and to meet with Mr. Fiho.
                                         23
                                                     2. The parties agree to the continuance.
                                         24
                                                     3. The additional time requested by this Stipulation is made in good faith and not for
                                         25
                                              purposes of delay.
                                         26
                                         27
                                         28                                                     1
                                          1
                                                      4. The additional time requested by this Stipulation is reasonable pursuant to Federal Rule
                                          2
                                              of Criminal Procedure 32(b)(2), which states that “the court may, for good cause, change any
                                          3
                                              limits prescribed in this rule”.
                                          4
                                                      5. This is the first stipulation to be filed herein.
                                          5
                                          6 /s/ Patrick Burns 11/15/2018                               /s/ Christopher R. Oram   11/15/2018
                                          7 PATRICK BURNS DATE                                         CHRISTOPHER R. ORAM           DATE
                                          8 Assistant United States Attorney                           Counsel for Defendant Filho

                                          9
                                         10                  FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
                                         11
                                                      Based upon the pending Stipulation and good cause appearing therefore, the Court finds:
520 SOUTH 4TH STREET | SECOND FLOOR




                                         12
 TEL. 702.384-5563 | FAX. 702.974-0623




                                                          1. Counsel for Mr. Filho requires additional time to review the recently disclosed
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                              discovery, the Presentence Investigation Report, and to meet with Mr. Fiho.
                                         14
                                                          2. The parties agree to the continuance.
                                         15
                                         16               3. The additional time requested by this Stipulation is made in good faith and not for
                                              purposes of delay.
                                         17
                                         18               4. The time requested is reasonable pursuant to Federal Rule of Criminal Procedure

                                         19 32(b)(2), which states “the court may, for good cause, change any limits prescribed in this rule”.
                                         20               5. This is the first stipulation to be filed herein.
                                         21                                                    ORDER
                                         22
                                                      IT IS THEREFORE ORDERED that Defendant Filho’s Sentencing scheduled for
                                         23
                                              December 11, 2018, at 10:00 am be vacated and continued to January
                                                                                                         ____________________________
                                                                                                                 22, 2019, at the hour of
                                         24
                                              at the hour
                                              2:30   p.m. of __________ .
                                         25
                                                     DATED
                                                     DATEDthis
                                                           this 16th
                                                                ____ day of _______________,
                                                                     day of November, 2018. 2018.
                                         26
                                         27
                                                                                                       __________________________________
                                         28
                                                                                                       UNITED STATES DISTRICT JUDGE

                                                                                                   2
